PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MICHAEL DOWEY,                                   )
                                                 )     CASE NO. 5:17cv2489
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
NANCY A. BERRYHILL, ACTING                       )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )
                                                 )     MEMORANDUM OF OPINION AND
               Defendant.                        )     ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Michael Dowey’s claim for

disability insurance benefits after hearings held on June 30, 2016, and August 23, 2016, in the

above-captioned case. ECF No. 10 at PageID#: 64. That decision became the final

determination of the Commissioner of Social Security when the Appeals Council denied the

request to review the ALJ’s decision. Id. at PageID#: 48. Plaintiff sought judicial review of the

Commissioner’s decision, and the Court referred the case to Magistrate Judge David A. Ruiz for

preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local Rule

72.2(b)(1). After both parties filed briefs, the magistrate judge submitted a Report and

Recommendation reasoning that the Commissioner’s decision that Plaintiff is not disabled

should be affirmed. See ECF No. 13. Plaintiff filed an Objection to the Report and

Recommendation. ECF No. 14. The Government filed a Response. ECF No. 15. For the

reasons that follow, the Court adopts the Report and Recommendation of the Magistrate Judge
(5:17cv2489)

and affirms the decision of the Commissioner of Social Security.

                                     I. Standard of Review

       When a magistrate judge submits a Report and Recommendation, the Court is required to

conduct a de novo review of the portions of the Report and Recommendation to which an

appropriate objection has been made. 28 U.S.C. § 636(b). Objections must be specific, not

general, in order to focus the court’s attention upon contentious issues. Howard v. Sec’y of

Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). The primary issue then becomes

whether substantial evidence supports the Commissioner’s decision. The Court’s review of the

Commissioner’s decision is limited to determining whether substantial evidence, viewing the

record as a whole, supports the findings of the administrative law judge. Hephner v. Mathews,

574 F.2d 359, 362 (6th Cir. 1978); Bartyzel v. Commr of Soc. Sec., 74 F. App’x 515, 522 23 (6th

Cir. 2003). Substantial evidence is more than a mere scintilla of evidence, but less than a

preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Besaw v. Sec’y of Health

and Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992) (per curiam).

       If substantial evidence supports the Commissioner’s decision, a reviewing court must

affirm the decision even if it would decide the matter differently. Cutlip v. Secretary of Health

and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citing Kinsella v. Schweiker, 708 F.2d

1058, 1059 (6th Cir. 1983) (per curiam)). Moreover, the decision must be affirmed even if

substantial evidence would also support the opposite conclusion. Mullen v. Bowen, 800 F.2d


                                                 2
(5:17cv2489)

535, 545 (6th Cir. 1986) (en banc). This standard “allows considerable latitude to administrative

decisionmakers. An administrative decision is not subject to reversal merely because substantial

evidence would have supported an opposite decision.” Id. (quoting Baker v. Heckler, 730 F.2d

1147, 1150 (8th Cir. 1984)). In determining, however, whether substantial evidence supports the

ALJ’s findings in the instant matter, the Court must examine the record as a whole and take into

account what fairly detracts from its weight. Wyatt v. Sec’y of Health and Human Servs., 974

F.2d 680, 683 (6th Cir. 1992). The Court must also consider whether the Commissioner

employed the proper legal standards. Queen City Home Health Care Co. v. Sullivan, 978 F.2d

236, 243 (6th Cir. 1992).

       To establish disability under the Social Security Act, a claimant must show that he is

unable to engage in substantial activity due to the existence of “a medically determinable

physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than twelve months.” See 42 U.S.C. §§

423(d)(1)(A), 1382c(a)(3)(A). That conclusion is based on a five-step, sequential analysis

mandated by regulation:

       First, the claimant must demonstrate that he has not engaged in substantial gainful
       activity during the period of disability. 20 C.F.R. § 404.1520(a)(4)(i). Second,
       the claimant must show that he suffers from a severe medically determinable
       physical or mental impairment. Id. § 404.1520(a)(4)(ii). Third, if the claimant
       shows that his impairment meets or medically equals one of the impairments
       listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed disabled. Id. §
       404.1520(a)(4)(iii). Fourth, the ALJ determines whether, based on the claimant's
       residual functional capacity, the claimant can perform his past relevant work, in
       which case the claimant is not disabled. Id. § 404.1520(a)(4)(iv). Fifth, the ALJ
       determines whether, based on the claimant's residual functional capacity, as well
       as his age, education, and work experience, the claimant can make an adjustment
       to other work, in which case the claimant is not disabled. Id. § 404.1520(a)(4)(v).

                                                 3
(5:17cv2489)


       The claimant bears the burden of proof during the first four steps, but the burden
       shifts to the Commissioner at step five. Walters v. Comm’r of Soc. Sec., 127 F.3d
       525, 529 (6th Cir. 1997).

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004).

                         II. Procedural History and Medical Evidence

       The ALJ denied Plaintiff’s application at Step Two of that analysis, concluding that the

record failed to establish that Plaintiff suffered a “severe . . . impairment” or “combination of

impairments.” ECF No. 10 at PageID#: 69-70. He reasoned that, “regardless of how many

symptoms an individual alleges, or how genuine the individual’s complaints may appear to be,

the evidence of a medically determinable physical or mental impairment cannot be established in

the absence of objective medical abnormalities; i.e., medical signs and laboratory findings.”

Id. at PageID#: 69. Because the ALJ did not observe objective any medical records produced

during or around the time period between the alleged onset of disability (September 15, 2011)

and the date last insured (March 31, 2012), he concluded that Plaintiff had failed to meet his

burden at Step Two. Id. at PageID#: 70.

       The ALJ pointed out that, although Plaintiff had undergone “amputation of his left hand

and distal forearm in 1992,” he nevertheless “did not discernibly treat for this, or any other

condition, for lengthy periods, precedent to his alleged onset date [September 15, 2011], or

subsequent to his date last insured [March 31, 2012].” Id. “Still, the deciding and conclus[ive]

factor in this claim is that I have only the claimant’s statements as evidence, and 20 C.F.R.

404.1528 makes clear that the claimant’s “. . . statements alone are not enough to establish that

there is a physical or mental impairment.” Id. This conclusion mirrored a December 2014

                                                  4
(5:17cv2489)

medical examination determination: “As a result” of a 14-year gap in medical evaluation, “there

is insufficient evidence to make a determination on [Plaintiff’s] disability claim.” Id. at

PageID#: 133.

       Before the magistrate judge, Plaintiff argued, “The Administrative Law Judge’s

conclusion lacked the support of substantial evidence in finding that Plaintiff had no medically

determinable impairments.” ECF No. 11 at PageID#: 413. He pointed out that the Step Two

severity requirement is a “de minimis hurdle,” to be “employed as an administrative convenience

to screen out claims that are ‘totally groundless’ from a medical standpoint.” ECF No. 11 at

PageID#: 414; see Higgs v. Bowen, 880 F.2d 860, 862-63 (6th Cir. 1988); Farris v. Sec’y of

Health and Human Servs., 773 F.2d 85, 89 n.1 (6th Cir. 1985). He argued that, even in the

absence of medical records observing his arm amputation and other ailments dated between

September 15, 2011, and March 31, 2012, he satisfied his “severe impairment” burden by

demonstrating medical records from before and after that time period, in 2000 and again in 2014.

ECF No. 11 at PageID#: 414-15.

       The magistrate judge recommends affirming the ALJ’s decision. ECF No. 13. Plaintiff

objected, ECF No. 14, and Defendant filed a response, ECF No. 15.

                              III. Medical Evidence and Analysis

       The magistrate judge recommends affirming the ALJ’s decision on two grounds: first, the

Court should only consider medical evidence dated between or around the purported onset of the

disability (September 15, 2011), and the date the claimant was last insured (March 31, 2012); and

second, even if the Court were to observe the fact of impairment diagnoses outside that date


                                                  5
(5:17cv2489)

range, those diagnoses alone are not relevant to the Step-Two inquiry absent some qualitative

indication of the severity of the given impairment or impairments. ECF No. 13 at PageID#: 439-

41. Applying that rationale, the magistrate judge determined that Plaintiff had presented no

evidence to prove that he suffered from a severe impairment between September 15, 2011, the

alleged onset date of disability, and March 31, 2012, when his insurance coverage expired.

       A. Evidence Outside the Relevant Date Range

       Plaintiff argued that, despite the 14-year gap in his medical records, the ALJ should have

considered medical evidence from before and after that gap and drawn reasonable inferences

about Plaintiff’s medical condition between September 15, 2011, and March 31, 2012. ECF No.

11 at PageID#: 410-12. The magistrate judge rejected that position, concluding that the onset

date of Plaintiff’s alleged impairment was not easily inferred from prior and subsequent medical

evidence. ECF No. 13 at PageID#: 439-40. Plaintiff did not object to that conclusion, see ECF

No. 14, and the Court, therefore, is not obligated to review it. Fed. R. Civ. P. 72(b); 28 U.S.C. §

636(b). Nevertheless, it bears discussion.

       To qualify for disability insurance benefits, a claimant must be “insured for disability

insurance benefits.” 42 U.S.C. § 423(a)(1)(A), 423(c)(1). A claimant’s “insured status” depends

on a ratio of accumulated “quarters of coverage” to total quarters. 42 U.S.C. § 423(c)(1)(B).

“Quarters of coverage” include quarters in which the applicant earned certain amounts of wages

or self-employment income. 20 C.F.R. §§ 404.101(b), 404.140-146. Plaintiff, who claims to

have become disabled after reaching age 31, would be insured in a particular quarter only if he

had accumulated 20 “quarters of coverage” over the course of a 40-quarter period ending with


                                                 6
(5:17cv2489)

that particular quarter. See 20 C.F.R. § 404.130(b). Thus, to qualify for disability insurance

benefits, a claimant must establish that his disability began prior to the expiration of his disability

insurance coverage. Pursuant to 42 U.S.C. § 423(a)(1)(A) and (c)(1), and based on his work

history, Plaintiff was insured through March 31, 2012. ECF No. 10 at PageID#: 244.

        In 1992, part of Plaintiff’s left arm was amputated after it was caught in a machine. Id. at

PageID#: 323. Medical evidence of that amputation was recorded in September 1993, id. at

PageID#: 329, and again in subsequent medical examinations. Id. at PageID#: 323, 330, 340,

352, 361, 375, 379. Plaintiff apparently did not visit a physician between the years 2000 and

2014.

        At many of the same medical visits identifying his arm amputation, Plaintiff was

diagnosed with degenerative joint disease (or “osteoarthritis”) and degenerative disc disease.

Such medical observations and diagnoses were made in September 1993 (degenerative joint

disease, id. at PageID#: 329), January 1998 (degenerative joint disease, id. at PageID#: 325, 333),

January 1999 (degenerative joint disease, id. at PageID#: 319), March 2014 (osteoarthritis, id. at

PageID#: 344), February 2015 (degenerative disc disease, id. at PageID#: 379-80), and August

2016 (osteoarthritis and degeneration of lumbar discs, id. at PageID#: 362, 408).

        In his initial application for disability insurance benefits, Plaintiff asserted that his

disability commenced on January 1, 2013. Id. at PageID#: 224. He later amended his

application, however, to reflect that his disability commenced on September 15, 2011. Id. at

PageID#: 241. In 2011, Plaintiff was working as a landscaper. Id. at PageID#: 78. At his

hearing before the ALJ, he did not explain precisely what about his health had changed in


                                                    7
(5:17cv2489)

September 2011, but he explained that, by that point, he “wasn’t able to lift anything up above

my chest. My back, my neck, my shoulders aching every day, arthritis. . . . [M]y boss asked me

to possibly find other suitable work. I wasn’t able to keep up.” Id. at PageID#: 79. He explained

that the left arm amputation exacerbated his other conditions because

       I had to start using, find different ways to do things without having my left hand.
       So consequently, I was using the right side of my body a lot more, and it started
       getting hard and harder to do. . . . With the arthritis and my back and my neck,
       everything has just been a lot harder to do and it got to the point where I can’t do
       anything anymore.

Id. at PageID#: 79-80. He also explained that, starting around 2011, his back had deteriorated to

the point that the pain was intolerable: “I would just start getting numbness and tingling down the

back of my legs and just excruciating pain through my back down.” Id. at PageID#: 81.

       The ALJ determined that Plaintiff had not satisfied his burden to establish, at Step Two of

the disability-benefits analysis, that he had a severe impairment or severe combination of

impairments prior to the expiration of his insurance coverage in March 2012. Id. at PageID#: 69-

70. The ALJ drew that conclusion despite Plaintiff’s hearing testimony, reasoning that he had

“only the claimant’s statements as evidence” and “there were no medical signs or laboratory

findings to substantiate the existence of a medically determinable impairment” beginning in

September 2011. Id. at PageID#: 70. Even if then-current medical records reflected that Plaintiff

was severely impaired, the ALJ determined that there was no available evidence from which to

conclude that the onset of that impairment (that is, the point at which he became unable to

perform his work) occurred in September 2011 rather than, for instance, January 2013, as

Plaintiff had initially claimed. See id. at PageID#: 241.


                                                 8
(5:17cv2489)

       Plaintiff’s arm amputation (1992) and degenerative joint disease (first documented 1993)

pre-date the alleged onset of his disability (2011). The existence of those conditions, standing

alone, does not establish that Plaintiff was severely impaired. The combination of conditions, of

course, might have worsened to the point of a severe impairment some time between 1993 and

2012, but the ALJ appropriately determined that there were no “medical signs [or] laboratory

findings” suggesting that Plaintiff’s condition had considerably worsened prior to March 31,

2012. See id. at PageID#: 69-70; 20 C.F.R. § 404.1528(a) (since removed and reserved; see 82

Fed. Reg. 5871); SSR 96-4p(2) (since rescinded because duplicative of SSR 16-3p).

       “[S]tatements alone are not enough to establish that there is a physical . . . impairment.”

20 C.F.R. § 404.1528(a) (since removed and reserved; see 82 Fed. Reg. 5871). Rather, an

impairment must be shown by “medical signs and laboratory findings.” Id.; SSR 96-4p(2) (since

rescinded because duplicative of SSR 16-3p). It was not sufficient, therefore, for Plaintiff to

testify at the hearing that “everything has just been a lot harder to do,” ECF No. 10 at PageID#:

79-80, and “I would just start getting numbness and tingling down the back of my legs and just

excruciating pain through my back down,” id. at PageID#: 81.

       To carry his burden at Step Two, Plaintiff did not necessarily need a medical record

indicating his impairment that was dated between September 15, 2011, and March 31, 2012.

Surrounding medical evidence, in theory, can help a factfinder draw inferences about one’s likely

condition on a relevant date. See Begley v. Mathews, 544 F.2d 1345 (6th Cir. 1976). But in

Plaintiff’s case, there is simply no evidence available to prove his (amended) assertion that his

severe impairment commenced prior to March 31, 2012, as opposed to some later date after his


                                                 9
(5:17cv2489)

disability insurance coverage had already expired.

        Substantial evidence supports the ALJ’s conclusion that the medical evidence in the

record could not support Plaintiff’s claim that he had been severely impaired since September 15,

2011.

        B. Inferring Severity from the Diagnosis Itself

        The magistrate judge also observed that “the mere diagnosis of an impairment says

nothing about the severity of that impairment.” ECF No. 13 at PageID#: 440-41 (citing Higgs v.

Bowen, 880 F.2d 860, 863 (6th Cir. 1988); Kutscher v. Comm’r of Social Security, 2014 WL

3895220, at *13 (N.D. Ohio Aug. 8, 2014)). As a result, the magistrate judge reports, even if the

Court is convinced that Plaintiff’s degenerative joint disease and arm amputation should be

recognized as an impairment, Plaintiff nonetheless fails at Step Two of the disability-benefits

analysis because there is no evidence that his impairment was “severe.” See ECF No. 13 at

PageID#: 440-41.

        In his Objection, Plaintiff points out that the magistrate judge’s reasoning does not apply

to an arm amputation. ECF No. 14. A person may suffer from mild arthritis or mild dysthimia,

for example, but there is no such thing as a mild arm amputation. See id. The fact of the

amputation, he argues, necessarily also indicates the severity of his condition.1

        Plaintiff’s Objection, however, is largely irrelevant to the magistrate judge’s conclusion.



        1
         Nevertheless, in his Objection, Plaintiff refers to legal authority that distinguishes an
amputation below the elbow and articulates the requirement that a claimant with such an
amputation, like Plaintiff, is subject to a more detailed evaluation of functional ability. ECF No.
14 at Page ID#: 444.

                                                 10
(5:17cv2489)

Plaintiff focuses narrowly on his arm amputation and ignores his other condition, degenerative

joint disease. But in his benefits application and subsequent argument before the ALJ, Plaintiff

never suggested that his arm amputation by itself gave rise to his claim for disability insurance

benefits. If it had, then presumably he would have applied for disability insurance benefits back

in 1992 or 1993. Degenerative joint disease was, at all times, front and center in Plaintiff’s claim

for benefits. And degenerative joint disease (also known as “osteoarthritis”) is precisely the kind

of condition that may be diagnosable but not severe, giving rise to a “severe impairment” only

after a long period of deterioration.

       Without medical records produced during or around the relevant date range, there is

insufficient evidence from which to infer that Plaintiff began suffering from a severe impairment

prior to the expiration of his disability insurance coverage. The ALJ’s finding was supported by

substantial evidence.

                                         IV. Conclusion

       For the foregoing reasons, the Court adopts the Report and Recommendation of the

Magistrate Judge, and rules that the ALJ applied the correct legal standards and that his

conclusion was supported by substantial evidence. Judgment will be entered in favor of

Defendant.



       IT IS SO ORDERED.


 February 12, 2019                             /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge

                                                11
